Citation Nr: 1724682	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-18 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Veteran and M. K. 


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel






INTRODUCTION

The Veteran served on active duty in from May 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.

The Board notes that the Veteran previously appointed his wife as his representative in September 2016.  At his January 2017 Travel Board hearing, the Veteran indicated that he wished to be unrepresented in his appeal going forward.  Accordingly, the Board concludes that the Veteran is unrepresented.


FINDINGS OF FACT

1. The Veteran has Parkinson's disease.

2. Resolving reasonable doubt in his favor, the Veteran was exposed to herbicides during active service. 


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for Parkinson's disease constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Additionally, service connection may be granted for specific disabilities associated with exposure to herbicide agents, including Parkinson's disease.  38 C.F.R. § 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  This presumption applies to veterans who served in the Republic of Vietnam during January 9, 1962 to May 7, 1965, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).



B.  Background and Analysis

The Veteran contends that his Parkinson's disease is related to exposure to herbicide agents while he was on a temporary duty assignment (TDY) to Da Nang, Vietnam during active service.  Based on a review of the evidence of record, the Board finds that service connection for Parkinson's disease is warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during active service.

The Veteran's private treatment records and October 2011 VA examination report reflect that he was diagnosed with Parkinson's disease in December 2009.  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during service.

Review of the Veteran's DD 214 confirms that his military occupational specialty (MOS) was in Ordnance Mechanics.

While the Veteran's military personnel records do not provide conclusive proof of the Veteran's in-country service in Vietnam, these records confirm that the Veteran was attached to Attack Squadron VA-145 (VA-145) during 1969 to 1971, and that during this period, VA-145 may have been assigned to a ship or to shore in Vietnam.  The Veteran's military personnel records also confirm that his duties aboard VA-145 consisted of storing, handling, assembling and disassembling, loading and unloading, arming and de-arming, and transporting various types of bombs.

In March 2011, the Veteran submitted a statement that while he was aboard the USS Ranger from October 1970 to June 1971, he was one of two Quality Control Inspectors.  He stated that he was called to fly off the ship to go to Da Nang to defuse and inspect a Rockeye bomb that had not released from the bomb rack of a plane that the other Quality Control Inspector aboard the USS Ranger previously inspected.  The Veteran was flown to Da Nang and spent six to seven hours there, where he defused the bomb and performed a system check, determining the problem to be a bad ejector round.
  
The Veteran submitted a lay statement from a former shipmate, M. G., in support of his claim.  M. G. stated that he served with the Veteran on the USS Ranger in the Tonkin Gulf from October 1970 to June 1971 and confirmed that the Veteran was a Quality Control Inspector.  M. G. recalled that the Veteran was called to fly to Da Nang, as the other Quality Control Inspector aboard the USS Ranger had already inspected the bomber plane before takeoff.  He stated the Veteran flew on transport to Da Nang to diffuse the Rockeye cluster bomb and determine the cause of its failed ejection.

The Veteran submitted an additional lay statement from his sister in support of his claim.  She recalled receiving a telephone call from their mother who was distraught after speaking to the Veteran, who informed her that he would be going inland to Da Nang for an inspection.  

Lastly, the Veteran submitted a lay statement from L. K., a former serviceman who knew the Veteran at the time of his active duty.  L. K. recalled meeting up with the Veteran and M. G. at NAS Whidbey Island when they were on deployment from the USS Ranger and L. K. was on deployment from the USS Kittyhawk.  L. K. recalled that the Veteran told him about his flight to Da Nang to diffuse the Rockeye cluster bomb that failed to eject.  L. K. stated he remembered this vividly, as he had always wanted to fly off the carrier and have an arrested landing, and the Veteran did just that.  

During his January 2017 Travel Board hearing, the Veteran testified that he specialized in ordnance de-arming in the Navy and spent one day in Da Nang on TDY to inspect and diffuse a bomb that had not released from a plane that had taken off.  He recalled that his shop teacher informed him he would be going to Da Nang to perform a weapons check and supervise the downloading of the bomb.  While he testified that his duty in Da Nang was for about two hours, the Veteran stated he had to wait for a flight back to his aircraft, so he was physically in Da Nang for a total of six to seven hours.  When he returned to his aircraft, there was constant activity with planes being loaded and launched, as well as others coming in to land.  The Veteran testified that he returned before his commanding officer was given paperwork to fill out concerning the TDY to Da Nang, therefore there was only verbal acknowledgement of the Veteran's safe return and the paperwork was never filed.  

M. K. also testified at the Veteran's January 2017 Travel Board hearing.  He stated that there were two Quality Control Inspectors aboard the USS Ranger, and that the other Quality Control Inspector, not the Veteran, completed the inspection before takeoff.  M. K. and the Veteran were rack mates and he recalled one day when the Veteran was absent from the rack, so he knew he was not on the USS Ranger.  Since either the Veteran or the other Quality Control Inspector would have been sent to Da Nang to inspect and diffuse the bomb that had taken off, and the Veteran was not in the rack with him that day, M. K. knew the Veteran was the one selected to go to Da Nang for a TDY.  

Although there is no definitive evidence of a TDY to Da Nang in the Veteran's records, the Board finds the Veteran's consistent assertions regarding time spent in Da Nang to be credible.  These assertions have also been corroborated by statements and testimony from a fellow veteran who was also stationed aboard the USS Ranger with the Veteran during this time period, and the Board finds that person's testimony to be credible and consistent with the circumstances surrounding the Veteran's duties and movements.  More importantly, the Veteran's assertions that his duties included handling and de-arming bombs are supported by his military personnel records, which confirm that he was attached to VA-145, which may have been assigned to a ship or to shore in Vietnam.  

Given the credibility of the Veteran's account of visiting Vietnam and the absence of substantial contradictory evidence, the Board finds that the Veteran was exposed to herbicides while he was in Da Nang on TDY and that his Parkinson's disease can be presumed to be related to herbicide exposure in service.  

Based on all the evidence, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for Parkinson's disease is warranted.  38 

U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


